Campbell, C. J.,
delivered the opinion of the court.
In Monaghan v. The State, 66 Miss., 513, it appeared that a minor was a go-between of a licensed dealer and an adult, and therefore the dealer was not guilty of selling to the minor. The sale was to the adult. In the ease before us, the appellant was a party to an illegal act — an unlawful sale of liquor. He aided,and abetted Fuliwood, the owner of the liquor, to violate the law, and thereby became guilty. All who aid in the commission of a misdemeanor are principals.

Affirmed.